 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, NV Bar No. 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Blvd, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC. and
     COMMONWEALTH LAND TITLE INSURANCE COMPANY
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                         DISTRICT OF NEVADA
18     US BANK NATIONAL ASSOCIATION,                    Case No.: 2:21-CV-00181-APG-EJY
19                            Plaintiff,                STIPULATION AND ORDER TO
                                                        EXTEND TIME TO REPLY TO
20                    vs.                               MOTIONS TO DISMISS (ECF Nos. 17,
                                                        18, 19)
21     FIDELITY NATIONAL TITLE GROUP,
       INC. et al.,                                     SECOND REQUEST
22
                              Defendants.
23

24
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”) and
25
     Commonwealth Land Title Insurance Company (“Commonwealth”) (collectively, “Defendants”)
26
     and plaintiff U.S. Bank National Association (“U.S. Bank”), by and through their respective
27
     attorneys of record, which hereby agree and stipulate as follows:
28

                                                     1
                                           STIPULATION AND ORDER
 1            1.    On January 14, 2021, U.S. Bank filed its complaint in the Eighth Judicial District
 2   Court for the State of Nevada;
 3            2.    On February 2, 2021, Commonwealth removed the instant case to the United
 4   States District Court for the State of Nevada (ECF No. 1.);
 5            3.    On April 1, 2021, FNTG and Commonwealth both moved to dismiss U.S. Bank’s
 6   complaint. (ECF Nos. 14, 15.);
 7            4.    On April 15, 2021, U.S. Bank filed its opposition to FNTG’s motion to dismiss
 8   (ECF No. 17). Also on April 15, 2021, U.S. Bank filed its opposition to Commonwealth’s motion
 9   to dismiss (ECF No. 18) and a countermotion for partial summary judgment. (ECF No. 19.);
10            5.    On April 22, 2021 the Court granted the parties first stipulation for an extension of
11   time, setting the deadline for Defendants to reply in support of their motions to dismiss to May 6,
12   2021 (ECF No. 22.);
13            6.    On April 22, 2021, the Court issued an order to show cause why the pending
14   motions should not be denied without prejudice to refiling following the Ninth Circuit’s ruling in
15   Wells Fargo Bank, N.A. v. Fidelity National Title Ins. Co., Ninth Cir. Case No. 19-17332 (District
16   Court Case No. 3:19-cv-00241-MMDWGC) (Wells Fargo II), with submissions due on May 20,
17   2021. (ECF No. 23.);
18            7.    In response to the order to show cause, it is Defendants’ position that this action
19   should be stayed, in its entirety, pending the Ninth Circuit’s decision in Wells Fargo II;
20            8.    U.S. Bank has not yet determined how it intends to respond to the order to show
21   cause;
22            9.    The Parties agree that further briefing on the two motions to dismiss and on the
23   countermotion for summary judgment should be deferred until the District Court has ruled on the
24   order to show cause;
25            10.   The Parties therefore stipulate to a four-week extension of Defendants’ deadline to
26   file their respective replies supporting their motions to dismiss and for Commonwealth to oppose
27   the countermotion for partial summary judgment, through and including June 3, 2021 (which is
28   two weeks after briefing on the order to show cause is to be submitted);

                                                   2
                                         STIPULATION AND ORDER
 1          11.     Counsel for U.S. Bank does not oppose the requested extension;
 2          12.     This is the second request for an extension of these deadlines, which is made in
 3   good faith and not for the purposes of delay.
 4          IT IS SO STIPULATED that Defendants’ deadline to file their respective replies to their
 5   motion to dismiss and for Commonwealth to oppose the countermotion for partial summary
 6   judgment are hereby extended through and including June 3, 2021.
 7   Dated: April 28, 2021                           SINCLAIR BRAUN LLP
 8

 9                                                   By:     /s/-Kevin S. Sinclair
                                                           KEVIN S. SINCLAIR
10                                                         Attorneys for Defendants
                                                           FIDELITY NATIONAL TITLE GROUP,
11                                                         INC. and COMMONWEALTH LAND TITLE
                                                           INSURANCE COMPANY
12
     Dated: April 28, 2021                           WRIGHT, FINLAY & ZAK, LLP
13

14
                                                     By:    /s/-Darren T. Brenner
15
                                                           DARREN T. BRENNER
                                                           Attorneys for Plaintiff
16
                                                           U.S. BANK NATIONAL ASSOCIATION
17
     IT IS SO ORDERED.
18
            Dated this 4th day of May, 2021.
19
                                                     __________________________________________
20                                                    ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
21
                                                     Case No.: 2:21-CV-00181-APG-EJY
22

23

24

25

26

27

28

                                                  3
                                        STIPULATION AND ORDER
